Citation Nr: 0009645	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-17 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969.  
This appeal arises from a June 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for a back disability.  The veteran 
appealed this determination.  In December 1999, a Board of 
Veterans' Appeals (Board) hearing was held via video 
conference before the undersigned, who will make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a) (West 
Supp. 1999).


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence of a nexus 
between his current back disability and his military service 
or his claimed continuous symptomatology.  

2.  The veteran has not submitted any medical evidence that 
any pre-existing back disorder was permanently aggravated by 
his military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In preparation for the veteran's entrance into active 
service, the veteran was afforded a comprehensive physical 
examination in February 1965.  He did not report any medical 
history of back problems.  On examination, his spine and 
musculoskeletal system were found to be abnormal.  The 
examiner noted that the veteran had mild scoliosis at the L1 
level.  However, he was still found to be qualified for 
active service.

A military injury report of September 1965 noted that the 
veteran stated he was attacked by six to eight individuals 
while off duty.  His injuries included contusions and 
abrasions to his lips, right humerus, and anterior chest.  
The service medical record for the same date reported that 
the veteran had received multiple blows to his face, left 
arm, and chest.  Examination revealed abrasions and 
contusions, but no evidence of a fracture.

In February 1966, it was reported that the veteran had been 
involved in another fight and suffered blows to his anterior 
chest and back.  He complained of mid-thoracic pain when he 
coughed.  On examination, there were multiple abrasions and 
bruises with tenderness at the T7-T8 level.  An X-ray of the 
veteran's back was reportedly negative and the impression was 
multiple abrasions and bruises.  A service medical record of 
July 1968 noted the veteran's complaints of a sharp pain in 
his upper right back.  No diagnosis was reported.

The veteran received a separation examination in February 
1969.  He reported a medical history of recurrent back pain.  
The examiner summarized this history as occasional mild low 
back pain that was not considered disabling.  On examination, 
the veteran's spine and musculoskeletal system were reported 
to be normal.

Private treatment records dated from June 1985 to October 
1997 were received by the RO in January 1998.  Outpatient 
records from February 1990 reported that the veteran had been 
involved in an automobile accident the previous month.  He 
also reported that he had been involved in a collision in the 
1960's and claimed to have suffered with back pain since that 
time.  The impression was low back pain.  In handwritten 
notes, presumably from a physician, it was noted that the 
veteran had been in an accident in September 1993 and 
underwent vascular surgery in January and February 1994.  A 
private outpatient record of October 1997 reported the 
veteran's complaints of low back pain.  The assessment was 
right sacroiliitis with sciatica and to rule out herniated 
nucleus pulpous.

In February 1998, the RO received a set of private medical 
and employment records.  His employer reported in January 
1978 that the veteran had sustained a strained muscle in his 
back after slipping and falling in the company canteen.  A 
physician's statement of December 1979 noted that the veteran 
had a spontaneous onset of back pain without trauma that 
originated while working.  A physician's note of August 1997 
reported that the veteran was minimally disabled and could 
not squat or work in low areas.  However, this physician 
failed to noted the cause of the veteran's disability.  

In July 1998, private treatment records dated from March 1971 
to June 1975 were received by the RO.  A medical record of 
May 1972 noted that the veteran had a history of "abnormal 
spine curvature (?)" prior to entering the military and had 
received a beating during his military service.  The veteran 
complained of his lumbar spine catching.  A lumbosacral spine 
X-ray reported flattening of the lordotic curve without 
localizing pathologic changes involving the lumbar vertebrae 
and no narrowing of the disc spaces.  An entry dated in June 
1973 reported that the veteran suffered with a strain of the 
left costovertebral area.

A private outpatient record dated in April 1978 was 
incorporated into the claims file in August 1998.  It was 
reported that the veteran had received orthopedic 
consultation in response to his spontaneous onset of low back 
pain in December 1977.  The physician noted that this pain 
had initially subsided only to reoccur in February 1978 while 
the veteran was washing his car.  The impression was 
lumbosacral strain syndrome in the mild stages, but which may 
become recurrent.

At his hearing on appeal in April 1999, the veteran testified 
that prior to his entry into the military he had not 
experienced any back problems.  He claimed that in February 
1966 he was physically attacked and sustained a back injury.  
The veteran asserted that he returned to duty later that same 
night, but experienced a "catch" in his back when he tried 
to lift something and could not straighten up.  At the time, 
he thought it was just soreness from the attack.  After this 
attack, the veteran alleged that his back bothered him on an 
intermittent basis during exertion.  He claimed that he 
sustained another injury to his back while attempting to load 
bombs on an aircraft while serving on an aircraft carrier off 
Vietnam.  The veteran noted that that he received treatment 
for this injury.  While acknowledging that his back symptoms 
improved after this treatment, he maintained he continued to 
have "little flare-ups."  He asserted that after this 
injury his back would again bother him whenever he exerted 
himself.  The veteran testified that at the present time he 
had continual pain and stiffness in his back.

The veteran's spouse testified that she had first met the 
veteran within a year of his leaving the military.  She 
claimed that the veteran had complained of back problems ever 
since she knew him and that it had gotten worse over the 
years.  The spouse recalled that the veteran had told her 
about his military injuries.

In late April 1999, the RO issued the veteran a supplemental 
statement of the case (SSOC) which informed him that his 
claim for service connection for a back disability had been 
denied.  The reason for this denial was that his claim was 
not well-grounded based on the evidence of record.  
Subsequent to the issuance of this SSOC, the RO received the 
veteran's mental health clinic records in July 1999.  Then in 
August 1999, the RO received a letter from the veteran's 
psychiatrist that reported the veteran dwelled primarily on 
his physical ailments and noted the physician's belief that 
the veteran was very sincere.  

Two lay statements were received in December 1999 that were 
attached to the veteran's signed waiver of RO consideration.  
The first was from the veteran's insurance agent/friend and 
noted that he had known the veteran for a long-time and that 
the veteran's back trouble began in the early 1960's.  The 
second lay statement indicated that the individual had known 
the veteran since 1969, and that in the years he had known 
the veteran, the veteran had spoken of his back problems that 
had occurred during his military service.  

At his Board hearing in December 1999, the veteran provided 
similar testimony to that given in April 1999.  In addition, 
he claimed that for many years after leaving the military he 
had self-treated his back problems because he was afraid that 
his back complaints would affect his keeping his current 
employment.  He alleged that at the time of his separation 
from the military he had intermittent back pain with 
exertion, but over the time since then it had progressed to 
constant pain.  The veteran acknowledged that he had suffered 
an intercurrent back injury from a car accident since leaving 
the military, but asserted that this injury only aggravated a 
pre-existing injury from his military service.  He claimed 
that he had received a diagnosis of degenerative disc disease 
in 1998.  The veteran testified that his physicians had 
verbally told him that his current back problems could be due 
to either an injury or were congenital in nature.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Where there is a chronic disease shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim may still 
be well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis

Prior to discussing the merits of the veteran's claim, it is 
noted that evidence was received after the issuance of the 
RO's last SSOC in April 1999.  These were the lay statements 
received in December 1999, and the mental health records and 
letter from a psychiatrist received in July 1999 and August 
1999, respectively.  The lay statements received were 
accompanied by a waiver of RO consideration as required under 
38 C.F.R. § 20.1304(c) (1999) for Board consideration.  
However, the medical evidence received in July and August 
1999 were not accompanied by such a waiver.  According to 
38 C.F.R. § 1304(c), the RO must make an initial decision on 
all pertinent evidence received in connection with a claim 
prior to Board review.  In the present case, however, a 
remand is not warranted for RO review of the medical evidence 
received in July and August 1999.  These records discussed 
the veteran's psychiatric treatment and were not submitted in 
connection with the claim currently before the Board.  
Moreover, they contain only a brief reference to the 
veteran's physical ailments and do not specifically discuss 
the veteran's back disorder.  Thus, these records are not 
pertinent to the veteran's claim regarding his back 
disability and the Board may proceed with its appellate 
review on that subject.

The entrance examination of February 1965 clearly noted that 
mild scoliosis existed prior to the veteran's entering 
military service.  The service medical records also 
documented that the veteran was treated for his back 
complaints on at least two occasions, as well as noting his 
complaints of recurrent back pain in February 1969.  However, 
the examining physician who in February 1969 noted these 
symptoms, found them to be non-disabling.  Moreover, on 
examination at the time of the veteran's separation from 
service, his back was found to be normal.  There is no 
objective evidence, to include radiological studies, of 
arthritis or degenerative changes existing in the veteran's 
spine within one year of his separation from active service.  
The post-service medical records also note the veteran's 
assertions of back pain, but these symptoms were usually 
attributed to intercurrent causes.  There is no objective 
medical opinion of record that has related the veteran's 
current back disorder to his military service or his claimed 
continual symptomatology.  Neither is there an objective 
opinion of record that found the veteran's  pre-existing mild 
scoliosis was permanently aggravated by his military service.  
The private outpatient record of May 1972 noted the veteran's 
history of a spinal abnormality existing prior to his 
military service and his claimed in-service back injury.  
However, this physician failed to indicate that there was a 
link between the noted abnormality or injury, and the current 
back problem treated many years after his separation from the 
military.

The veteran has expressed his opinion that his current back 
disability is the result of his injuries in military service 
and that his back symptoms have continuously worsened since 
his separation.  He has also submitted lay statements that 
purport that the veteran has experienced continuous back 
symptomatology since his military service.  As lay persons, 
however, these persons do not have the medical expertise to 
provide a diagnosis or determine etiology of chronic 
symptoms.  See Zang v. Brown, 8 Vet. App. 246 (1995); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  Therefore, this lay 
evidence cannot establish the medical nexus required by both 
the Caluza or Savage decisions.

In addition, the veteran testified in December 1999 that his 
physicians hypothetically associated his current back 
problems with an "injury."  He has failed, however, to 
submit any such opinion in writing, even after repeated 
notifications of the evidence required to well-ground his 
claim.  That notwithstanding, this opinion was equivocal at 
best, since it allowed the possibility of a congenital 
component and failed to indicate which injury, that is a 
military injury or one of the numerous post-service injuries, 
as the cause of the disability.  Thus, this lay assertion of 
what a physician told the veteran does not constitute the 
requisite medical nexus opinion to hold the claim as well 
grounded.  See Robinette v. Brown, 8 Vet. App. 65 (1995).

Based on the above analysis, the undersigned finds that the 
current claim for service connection for a back disability 
has failed to meet the Caluza or Savage tests for a well-
grounded claim under 38 U.S.C.A. § 5107(a).  That is, there 
is no medical nexus between the veteran's current back 
disorder or his claimed symptomatology and his military 
service.  Since this claim is not well-grounded, there is no 
duty to further assist the veteran, and the claim must be 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a back 
disability, this appeal is denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

